Cana, per Johnson, Ch.
The court, after a careful examination of the grounds of this appeal, are of opinion that they cannot prevail, and concur in the decree of the Circuit Court. It is necessary, however, that the cause should go back to the Circuit Court, for the purpose of obtaining the orders necessary to carry into effect the decrees heretofore made ; and it is ordered and decreed, that this appeal be dismissed, and that the cause be referred back to the Circuit Court, to make such order as may be necessary and proper for effecting partition of the real estates, con-formably to the decrees of the court heretofore made, by sale or otherwise, as may be found necessary ; and also, to make such further order as may be necessary for the final settlement of the estate.
Dunkin and Harper, Chancellors, concurred.
Johnston, Ch., absent, at the hearing, from indisposition.